Exhibit 10.33

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿

﻿



(Space above for recorder’s use)

Recording requested by and

when recorded deliver to:

Latham & Watkins LLP
355 S. Grand Avenue, Suite 100

Los Angeles, California 90071-1560
Attn:  Kim N. A. Boras, Esq.

FIRST LIEN INDEMNITY DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING STATEMENT

by and from Fleischmann’s Vinegar Company, Inc., a Delaware corporation,
“Grantor”

to Lawyers Title Realty Services, Inc., “Trustee”

for the benefit of BNP PARIBAS,
in its capacity as Administrative Agent and Collateral Agent, “Beneficiary”

Dated as of April 5, 2018

Location:1900 Brand Avenue

Municipality:Baltimore City
State:Maryland
Parcel ID No.:Ward 27 Section 69 Block 4756 Lot 005; Ward 27, Section 69 Block
4756 Lot 002; Ward 27 Section 69 Block 4756 Lot 001
Legal Description:See Exhibit A attached.

This deed of trust contains after-acquired property provisions and constitutes a
fixture financing statement under the Maryland Uniform Commercial Code.







--------------------------------------------------------------------------------

 



ATTORNEY CERTIFICATION:

This is to certify that the within instrument was prepared by or under the
supervision of the undersigned, an attorney duly admitted to practice before the
Court of Appeals of the State of Maryland.

Name of Attorney:  Patrick J. Clancy

Signature of Attorney:  /s/ Patrick J. Clancy

﻿

 

2

--------------------------------------------------------------------------------

 

Exhibit 10.33

THE MAXIMUM PRINCIPAL AMOUNT OF THE LOAN SECURED BY THE idot FOR THE MARYLAND
PROPERTY IS CAPPED AND LIMITED TO $1,516,985.  Loans and advances up to this
amount, together with interest, are senior to indebtedness to other creditors
under subsequently recorded or filed trust deeds and liens.

FIRST LIEN INDEMNITY DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING STATEMENT

THIS FIRST LIEN INDEMNITY DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,
SECURITY AGREEMENT AND FIXTURE FILING STATEMENT (this “Deed of Trust”) is made
as of April 5, 2018, by and among Fleischmann’s Vinegar Company, Inc., a
Delaware corporation (together with its successors and permitted assigns,
“Grantor”), having an address at 12604 Hiddencreek Way, Unit A, Cerritos,
CA  90073, to Lawyers Title Realty Services, Inc. (“Trustee”), having an address
at 2701 Emerywood Parkway, Suite 200, Richmond, VA 23294, for the benefit of BNP
PARIBAS (“BNPP”), as administrative agent and as collateral agent for the
Lenders (as hereinafter defined), having an address at 787 Seventh Avenue, New
York, New York 10019 (BNPP, in such capacity, together with its successors and
assigns, “Beneficiary”).

RECITALS

A. Beneficiary, GREEN PLAINS INC. (the “Borrower”) and certain lenders party
thereto from time to time (such lenders being hereinafter referred to
collectively as the “Lenders” and individually as a “Lender”) have entered into
a Term Loan Agreement dated as of August 29, 2017, as amended by that certain
First Amendment to Term Loan Agreement, dated as of October 16, 2017 (such Term
Loan Agreement, as the same may be amended, supplemented or modified from time
to time as permitted thereunder, including amendments, restatements and
replacements thereof in its entirety as permitted thereunder, being hereinafter
referred to as the “Loan Agreement”), pursuant to which the Lenders have agreed,
subject to certain terms and conditions, to extend credit and make certain other
financial accommodations available to the Borrower.  Any capitalized term used
in this Deed of Trust that is not otherwise defined herein, either directly or
by reference to another document, shall have the meaning for purposes of this
Deed of Trust as it is given in the Loan Agreement.

B. The Grantor has executed and delivered to the Beneficiary a Guaranty (as it
may from time to time be amended, restated, supplemented, replaced or otherwise
modified, the “Guaranty”) pursuant to which the Grantor has guaranteed the
obligations of the Borrower with respect to the loans made under the Loan
Agreement (the “Loans”) and the other extensions of credit and financial
accommodations made under each of the other Loan Documents as well as the other
obligations of the Borrower under the Loan Documents, as more fully set forth
therein (together with the Loans, collectively, the “Guaranteed Obligations”).

C. It is a condition to the obligation of the Lenders to make the Loans that the
Grantor execute and deliver this Deed of Trust to secure the Guaranteed
Obligations and all direct obligations of the Grantor under the Loan Documents
(collectively the “Obligations Secured”).



3



--------------------------------------------------------------------------------

 

D. ABL Borrowers and certain other parties have previously entered into the
ABL-Cattle Credit Documents, the ABL-Grain Credit Documents and the ABL-Trade
Credit Documents (as each may be amended, restated, supplemented, replaced or
otherwise modified from time to time, collectively, the “Pari Passu Credit
Documents”), pursuant to which the lenders thereunder have agreed to make
certain loans, which extensions of credit the ABL Borrower will use for the
purposes permitted under the Pari Passu Credit Documents, upon the terms and
conditions contained in the Pari Passu Credit Documents.

E. The obligations of ABL Borrowers under the Pari Passu Credit Documents are
secured, directly or indirectly, by, among other things, a certain Second Lien
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing Statement executed by Grantor for the benefit of BNPP, as collateral
agent for the holders of the obligations under the Pari Passu Credit Documents
(BNPP, in such capacity, together with its successors and assigns, the “Pari
Passu Agent”), dated as of the date hereof (as it may be amended, supplemented,
replaced or otherwise modified from time to time, the “Second Lien Deed of
Trust”).

F. In order to induce the Lenders to consent to the Second Lien Deed of Trust,
and to induce the Lenders to extend credit and other financial accommodations
and lend monies to or for the benefit of Borrower and its Subsidiaries,
Beneficiary, Pari Passu Agent, and certain other parties have entered into the
ABL Intercreditor Agreements and the Term Loan Intercreditor Agreement
(collectively, as each may be amended, restated, supplemented, replaced or
otherwise modified from time to time, the “Intercreditor Agreements”).

G. Pursuant to the Term Loan Intercreditor Agreement, this Deed of Trust, in
first lien and security interest status, will remain prior and superior to the
Second Lien Deed of Trust, and the Second Lien Deed of Trust shall remain
subject, junior and subordinate to this Deed of Trust.

Article 1
GRANT

Section 1.1 Grant

.  NOW, THEREFORE, in consideration of (A) Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which are hereby acknowledged, and (B) the
foregoing Recitals, for the purpose of securing the complete and timely
performance and payment of all present and future indebtedness, liabilities and
obligations which the Grantor has from time to time incurred or may incur or be
liable to the Lenders and the Beneficiary (each, a “Secured Party”,
collectively, the “Secured Parties”) under or in connection with the Obligations
Secured, THE GRANTOR HEREBY CONVEYS TO TRUSTEE AND HEREBY GRANTS, ASSIGNS,
TRANSFERS AND SETS OVER TO TRUSTEE, IN TRUST WITH POWER OF SALE FOR THE USE AND
BENEFIT OF BENEFICIARY, AND GRANTS BENEFICIARY (for the benefit of the Secured
Parties) A SECURITY INTEREST IN the real estate legally described in Exhibit A
hereto (the “Land”) in Baltimore City (the “City”), Maryland (the “State”);
together (i) with all right, title and interest, if any, that the Grantor may
now have or hereafter acquire in and to all improvements, buildings and
structures of every nature whatsoever now or hereafter located on the Land; and
(ii) all air rights, water rights and powers, development rights or credits,
zoning



4



--------------------------------------------------------------------------------

 

rights or other similar rights or interests that benefit or are appurtenant to
the Land (all of the foregoing, including the Land, the “Premises”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now have or hereafter acquire in and to any of
the following related to the Land:  (a) all easements, rights of way or gores of
land or any lands occupied by streets, ways, alleys, passages, sewer rights,
water courses and public places, and any other interests in property
constituting appurtenances to the Premises, or that hereafter shall in any way
belong, relate or be appurtenant thereto; (b) all licenses, authorizations,
certificates, variances, consents, approvals and other permits now or hereafter
relating to the Real Property (as defined below), excluding any of the foregoing
items that cannot be transferred or encumbered by the Grantor without causing a
default thereunder or a termination thereof; (c) all hereditaments, gas, oil and
minerals (with the right to extract, sever and remove such gas, oil and
minerals) located in, on or under the Premises; (d) all split or division rights
with respect to the Land and easements of every nature whatsoever; and (e) all
other rights and privileges thereunto belonging or appertaining and all
extensions, additions, improvements, betterments, renewals, substitutions and
replacements to or of any of the rights and interests described in clauses (a),
(b), (c) and (d) above (all of the foregoing, the “Property Rights”);

TOGETHER WITH all right, title and interest, if any, including any
after-acquired right, title and interest, and including any right of use or
occupancy, that the Grantor may now possess or hereafter acquire in and to all
fixtures and appurtenances of every nature whatsoever now or hereafter located
in or on, or attached to, or used or intended to be used in connection with (or
with the operation of), the Premises, including (a) all apparatus, machinery and
equipment of the Grantor (to the extent that any of the foregoing constitute
“fixtures” under applicable law); and (b) all extensions, additions,
improvements, betterments, renewals, substitutions and replacements to or of any
of the foregoing (all items listed in the foregoing clauses (a) and (b), the
“Fixtures”).  Grantor and Beneficiary agree that the Premises and all of the
Property Rights and Fixtures owned by the Grantor (collectively the “Real
Property”) shall, so far as permitted by law, be deemed to form a part and
parcel of the Land and for the purpose of this Deed of Trust to be real estate
and covered by this Deed of Trust; and

TOGETHER WITH all the estate, right, title and interest, if any, of the Grantor
in and to (i) all judgments, insurance proceeds, awards of damages and
settlements resulting from condemnation proceedings or the taking of the Real
Property, or any part thereof, under the power of eminent domain or for any
damage (whether caused by such taking or otherwise) to the Real Property, or any
part thereof, or to any rights appurtenant thereto, and all proceeds of any sale
or other disposition of the Real Property or any part thereof (it being
understood that, except as otherwise provided herein or in the Loan Agreement,
the Grantor is hereby authorized to collect and receive such awards and proceeds
and to give proper receipts and acquittance therefor, and to apply the same as
provided herein); (ii) all contract rights, general intangibles, actions and
rights in action relating to the Real Property, including all rights to
insurance proceeds and unearned premiums arising from or relating to damage to
the Real Property; (iii) all plans and specifications, designs, drawings and
other information, materials and matters heretofore or hereafter prepared
relating to the Real Property; and (iv) all proceeds, products, replacements,
additions, substitutions, renewals and accessions of and to the Real Property
(the rights and interests described in this paragraph, the “Intangibles”).





5



--------------------------------------------------------------------------------

 

The Grantor (i) pledges and assigns to the Beneficiary from and after the date
of the effectiveness hereof (including any period of redemption), primarily and
on a parity with the Real Property, and not secondarily, all rents, issues and
profits of the Real Property and all rents, issues, profits, revenues,
royalties, bonuses, rights and benefits due, payable or accruing (including all
deposits of money as advance rent, for security, as earnest money or as down
payment for the purchase of all or any part of the Real Property) under any and
all present and future leases, contracts or other agreements relative to the
ownership or occupancy of all or any portion of the Real Property (all of the
foregoing, the “Rents”), and (ii) except to the extent such a transfer or
assignment is not permitted by the terms thereof, transfers and assigns to
Beneficiary all such leases, contracts and agreements (including all the
Grantor’s rights under any contract for the sale of any portion of the Mortgaged
Property and all revenues and royalties under any oil, gas and mineral lease
relating to the Real Property) (collectively the “Leases”); provided however,
that subject to the terms of the Loan Agreement, so long as no Event of Default
has occurred and is continuing, a license is hereby given to Grantor to collect
and use such Rents.

All of the property described above, including the Land, the Premises, the
Property Rights, the Fixtures, the Real Property, the Intangibles, the Rents and
the Leases, is called the “Mortgaged Property”).

Nothing herein contained shall be construed as constituting the Beneficiary a
mortgagee-in­possession in the absence of the taking of title and/or possession
of the Mortgaged Property by the Beneficiary.  Nothing contained in this Deed of
Trust shall be construed as imposing on the Beneficiary any obligation of any
lessor under any Lease of the Mortgaged Property in the absence of an explicit
assumption thereof by the Beneficiary.  In the exercise of the powers herein
granted the Beneficiary, prior to Beneficiary taking title to or possession of
the Mortgaged Property, no liability shall be asserted or enforced against the
Beneficiary, all such liability being expressly waived and released by the
Grantor, except for any such liability arising on account of the Beneficiary’s
gross negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order.

TO HAVE AND TO HOLD the Mortgaged Property, and all other properties, rights and
privileges hereby conveyed or assigned, or intended so to be, unto the Trustee
and the Beneficiary, their respective beneficiaries, successors and assigns,
forever for the uses and purposes herein set forth.  Except to the extent such a
release or waiver is not permitted by applicable law, the Grantor hereby
releases and waives all rights of redemption or reinstatement, if any, under and
by virtue of any of the laws of the State, and the Grantor hereby covenants,
represents and warrants that, at the time of the execution and delivery of this
Deed of Trust, (a) the Grantor has good and marketable fee simple title to the
Mortgaged Property, with lawful authority to grant, remise, release, alien,
convey, mortgage and warrant the Mortgaged Property, (b) the title to the
Mortgaged Property is free and clear of all encumbrances, except the Permitted
Liens and (c) except for the Permitted Liens, the Grantor will forever defend
the Mortgaged Property against all claims in derogation of the foregoing.

Article 2
SECURITY AGREEMENT AND FINANCING STATEMENT

Section 2.1 Security Agreement





6



--------------------------------------------------------------------------------

 

.  The Beneficiary and the Grantor further agree that if any of the property
herein mortgaged is of a nature so that a security interest therein can be
created and perfected under the Uniform Commercial Code in effect in the State
(the “Code”), this Deed of Trust shall constitute a security agreement, fixture
filing and financing statement, and for that purpose, the following information
is set forth:

(a) In addition to the foregoing grant of mortgage, the Grantor hereby grants a
continuing first priority security interest to the Beneficiary for the benefit
of the Secured Parties in that portion of the Mortgaged Property in which the
creation and/or perfection of a security interest is governed by the Code.

(b) The “Debtor” is the Grantor and the “Secured Party” is the Beneficiary for
the benefit of itself and the other Secured Parties.

(c) The name and address of the Debtor are as set forth in the Preamble to this
document.

(d) The name and address of the Secured Party are as set forth in the Preamble
to this document.

(e) The description of the types or items of property covered by this financing
statement is:  All of the Mortgaged Property in which a security interest may be
perfected pursuant to the Code.

(f) The description of the real estate to which collateral is attached or upon
which collateral is located is set forth on Exhibit A.

(g) The Beneficiary may file this Deed of Trust, or a reproduction hereof, in
the real estate records or other appropriate index, as a financing statement for
any of the items specified herein as part of the Mortgaged Property.  Any
reproduction of this Deed of Trust or of any other security agreement or
financing statement is sufficient as a financing statement.

(h) The Grantor authorizes the Beneficiary to file any financing statement,
continuation statement or other instrument that the Beneficiary or the Required
Lenders may reasonably deem necessary or appropriate from time to time to
perfect or continue the security interest granted above under the Code.

Section 2.2 Fixture Filing

.  To the extent permitted by law, (i) all of the Fixtures are or are to become
fixtures on the Land, and (ii) this instrument, upon recording or registration
in the real estate records of the proper office, shall constitute a
“fixture-filing” within the meaning of Sections 9-604 and 9-502 of the Code as
in effect on the date hereof.  Subject to the terms and conditions of the Loan
Agreement, the remedies for any violation of the covenants, terms and conditions
of the agreements herein contained shall be as prescribed herein, in any other
Loan Document, or by general law, or, as to that part of the security in which a
security interest may be perfected under the Code, by the specific statutory
consequences now or hereafter enacted and specified in the Code, all at the
election of the Required Lenders.



7



--------------------------------------------------------------------------------

 

Article 3
WARRANTIES, REPRESENTATIONS, and COVENANTS

Grantor warrants, represents, and covenants to Beneficiary and the Lenders as
follows:

Section 3.1 First Lien Status

.  Grantor shall preserve and protect the first priority lien of this Deed of
Trust.  If any lien or security interest other than a Permitted Lien is asserted
against the Mortgaged Property, Grantor shall promptly, and at its expense, (a)
give Beneficiary a detailed written notice of such lien or security interest
(including origin, amount and other terms), and (b)(i) pay the underlying claim
in full or take such other action so as to cause it to be released or (ii)
contest the same in compliance with the requirements of the Loan Agreement
(including, if applicable, any requirement to provide a bond or other security
satisfactory to Beneficiary).

Section 3.2 Payment of Taxes on this Deed of Trust

.  Without limiting any provision of the Loan Agreement, the Grantor agrees
that, if the government of the United States or any department, agency or bureau
thereof or if the State or any of its subdivisions having jurisdiction shall at
any time require documentary stamps to be affixed to this Deed of Trust or shall
levy, assess or charge any tax, assessment or imposition upon this Deed of Trust
or the credit or indebtedness secured hereby or the interest of any Secured
Party in the Premises or upon any Secured Party by reason of or as holder of any
of  the foregoing then, the Grantor shall pay for such documentary stamps in the
required amount and deliver them to the Beneficiary or pay (or reimburse the
Beneficiary for) such taxes, assessments or impositions.  The Grantor agrees to
provide to the Beneficiary, at any time upon request, official receipts showing
payment of all taxes, assessments and charges that the Grantor is required or
elects to pay under this Section.  The Grantor agrees to indemnify each Secured
Party against liability on account of such documentary stamps, taxes,
assessments or impositions, whether such liability arises before or after
payment of the Obligations Secured and regardless of whether this Deed of Trust
shall have been released.

Section 3.3 Leases Affecting the Real Property

.  All future lessees under any Lease made after the date of recording of this
Deed of Trust shall, at the direction of the Required Lenders (or at the
Beneficiary’s option) and without any further documentation, attorn to the
Beneficiary as lessor if for any reason the Beneficiary becomes lessor
thereunder, and, upon demand after an Event of Default has occurred and is
continuing, pay rent to the Beneficiary, and the Beneficiary shall not be
responsible under such Lease for matters arising prior to the Beneficiary
becoming lessor thereunder; provided that the Beneficiary shall not become
lessor or obligated as lessor under any such Leases unless and until it shall
have been directed by the Required Lenders to do so, or it shall elect in
writing to do so.

Section 3.4 Use of the Real Property

.  The Grantor agrees that it shall not (a) permit the public to use any portion
of the Real Property in any manner that could reasonably be expected to impair
the Grantor’s title to such property, or to make possible any claim of
easement  by prescription or of implied dedication to



8



--------------------------------------------------------------------------------

 

public use, provided Grantor has actual knowledge of such use; (b) institute or
acquiesce in any proceeding to change the zoning classification of the Real
Property, nor shall the Grantor change the use of the Mortgaged Property in any
material way, without the consent of the Required Lenders, which consent shall
not be unreasonably withheld; and (c) permit any material legal or economic
waste to occur with respect to the Mortgaged Property.

Section 3.5 Insurance

.  Subject to Section 10.1 of the Loan Agreement, the Grantor shall, at its sole
expense, obtain for, deliver to, assign to and maintain for the benefit of the
Beneficiary, until the Obligations Secured are paid in full, insurance policies
relating to the Mortgaged Property as specified in the Loan Agreement. Prior to
an Event of Default, use of insurance proceeds shall be governed by Sections
10.1 and 6.2.3 of the Loan Agreement.  Each such policy shall name the
Beneficiary as additional insured or loss payee, as applicable, under a standard
mortgage endorsement.  If an Event of Default exists and is continuing, and the
Beneficiary has given notice to the Grantor that the Beneficiary intends to
exercise its rights under this Section 3.5, then the Beneficiary shall be
entitled to (a) adjust any casualty loss and (b) apply the proceeds thereof as
provided in Section 4.2 of this Deed of Trust.

Section 3.6 Real Property Taxes

.  The Grantor covenants and agrees to pay before delinquent all real property
taxes, assessments, ground rent, if any, water and sewer rents, fees and
charges, levies, permit, inspection and license fees and other dues, charges or
impositions, including all charges and license fees for the use of vaults,
chutes and similar areas adjoining the Land, maintenance and similar charges and
charges for utility services, in each instance whether now or in the future,
directly or indirectly, levied, assessed or imposed on the Premises or the
Grantor and whether levied, assessed or imposed as excise, privilege or property
taxes; provided that the foregoing shall not require the Grantor to pay any of
the foregoing so long as it shall contest the validity thereof in good faith by
appropriate proceedings and shall set aside on its books adequate reserves with
respect thereto in accordance with GAAP and so long as neither the Mortgaged
Property nor any part thereof or interest therein shall be in reasonable danger
of being sold, forfeited, terminated, cancelled or lost.

Section 3.7 Condemnation Awards

.  Subject to the terms of the Loan Agreement, the Grantor assigns to the
Beneficiary, as additional security, all awards of damage resulting from
condemnation proceedings or the taking of or injury to the Real Property for
public use “Eminent Domain Proceedings”).  If an Event of Default exists and is
continuing and the Beneficiary has given notice to the Grantor that the
Beneficiary intends to exercise its rights under this Section 3.7, then the
Beneficiary shall be entitled to (a) participate in and/or direct (at the sole
discretion of the Required Lenders any Eminent Domain Proceedings and (b) apply
the proceeds thereof as provided in Section 4.2 of this Deed of Trust.

Article 4
DEFAULT AND FORECLOSURE

Section 4.1 Remedies





9



--------------------------------------------------------------------------------

 

.  Subject to the provisions of the Loan Agreement, upon the occurrence and
during the continuance of an Event of Default, including a failure to perform or
observe any of the covenants set forth in this Deed of Trust that is not cured
within any applicable cure period, in addition to any rights and remedies
provided for in the Loan Agreement or other Loan Document, if and to the extent
permitted by applicable law, the following provisions shall apply:

(a) Power of Sale.  Beneficiary may direct Trustee to exercise Trustee’s power
of sale with respect to the Mortgaged Property, or any part thereof, in a
non-judicial procedure as permitted by applicable law.  If Beneficiary elects to
exercise its power of sale with respect to the Real Property and other portions
of the Mortgaged Property, or any part thereof, Trustee shall record a notice of
default in each city or county in which any part of such Real Property and other
Mortgaged Property is located in the form prescribed by applicable law and shall
mail copies of such notice in the manner prescribed by applicable law.  After
the time required by applicable law, Trustee shall give public notice of the
sale to the persons and in the manner prescribed by applicable law. Trustee,
without demand on Grantor, shall sell such Real Property and other Mortgaged
Property at public auction to the highest bidder at the time and place and under
the terms designated in the notice of sale in one or more parcels and in any
order Trustee determines.  Trustee may postpone sale of all or any parcel of the
Mortgaged Property in accordance with the provisions of applicable law. Trustee,
Beneficiary, or their designee, may purchase at any such sale.  Upon receipt of
the price bid, Trustee shall deliver to the purchaser a Trustee’s deed conveying
the Real Property and other Mortgaged Property that are sold.  The recitals in
the deed of compliance with applicable law shall be prima facie evidence of such
compliance and conclusive evidence thereof in favor of bona fide purchasers and
encumbrancers for value and without notice. Grantor acknowledges that the power
of sale granted in this Deed of Trust may be exercised by Trustee without prior
judicial hearing. Grantor has the right to bring an action to assert the
non-existence of an Event of Default or any other defense of Grantor to
acceleration and sale.

Trustee shall deliver to the purchaser at the sale, within a reasonable time
after the sale, a Trustee’s deed conveying the Mortgaged Property so sold
without any covenant or warranty, express or implied.  The recitals in Trustee’s
deed shall be prima facie evidence of the truth of the statements made therein.

(b) Beneficiary’s Power of Enforcement.  The Beneficiary may immediately
foreclose this Deed of Trust by judicial action.  The court in which any
proceeding is pending for the purpose of foreclosure of this Deed of Trust by
judicial procedure or in connection with the exercise of any non-judicial power
of sale by the Trustee may, at once or at any time thereafter, either before or
after sale, without notice and without requiring bond, and without regard to the
solvency or insolvency of any person liable for payment of the Obligations
Secured, and without regard to the then value of the Mortgaged Property or the
occupancy thereof as a homestead, appoint a receiver (the provisions for the
appointment of a receiver and assignment of rents being an express condition
upon which the loans and other financial accommodations hereby secured are made)
for the benefit of the Secured Parties, with power to collect the Rents, due and
to become due, during such foreclosure suit and the full statutory period of
redemption notwithstanding any redemption.  The receiver, out of the Rents when
collected, may pay reasonable costs incurred in the management and operation of
the Real Property, prior and subordinate liens, if any, and taxes, assessments,
water and other utilities and insurance, then due or thereafter accruing, and
may make



10



--------------------------------------------------------------------------------

 

and pay for any necessary repairs to the Real Property, and may pay any part of
the Obligations Secured in accordance with the Loan Agreement or any deficiency
decree entered in such foreclosure proceeding.  Upon or at any time after the
filing of a suit to foreclose this Deed of Trust, the court in which such suit
is filed shall have full power to enter an order placing the Beneficiary in
possession of the Real Property with the same power granted to a receiver
pursuant to this clause (a) and with all other rights and privileges of a
mortgagee-in-possession under applicable law.

(c) Beneficiary’s Right to Enter and Take Possession, Operate and Apply
Income.  The Beneficiary shall, at the direction of Required Lenders or at its
option, have the right, acting through its agents or attorneys or a receiver,
with process of law, to enter upon and take possession of the Real Property, to
expel and remove any persons, goods or chattels occupying or upon the same, to
collect or receive all the Rents, to manage and control the Real Property, to
lease the Real Property or any part thereof, from time to time, and, after
deducting all reasonable attorneys’ fees and expenses of outside counsel, and
all reasonable expenses incurred in the protection, care, maintenance,
management and operation of the Real Property, to distribute and apply the
remaining net income in such order and to such of the Obligations Secured in
accordance with the Loan Agreement or any deficiency decree entered in any
foreclosure proceeding.

(d) Foreclosure as Mortgage.  This instrument shall be effective as a mortgage
as well as a deed of trust and upon the occurrence of an Event of Default may be
foreclosed as to any of the Real Property in any manner permitted by the laws of
the State and any foreclosure suit may be brought by the Trustee or by the
Beneficiary.

(e) Grantor, on its own behalf and on behalf of each party hereto, hereby
requests a copy of any notice of default and a copy of any notice of sale
hereunder be mailed to them at the applicable address provided in the first
paragraph of this Deed of Trust.

(f) Notwithstanding anything herein to the contrary, the lien and security
interest granted to or for the benefit of Beneficiary under this Deed of Trust
and the exercise of any right or remedy by or for the benefit of Beneficiary
hereunder are, as among Beneficiary, Pari Passu Agent, the Lenders and the
lenders under the Pari Passu Credit Documents, subject to the provisions of the
Term Loan Intercreditor Agreement, which Term Loan Intercreditor Agreement shall
be solely for the benefit of Beneficiary, Pari Passu Agent, the Lenders and the
lenders under the Pari Passu Credit Documents and shall not be for the benefit
of or enforceable by Borrower, any ABL Borrower or any other Loan Party.  In the
event of any conflict between the terms of the Term Loan Intercreditor Agreement
and this Deed of Trust, as among Beneficiary, Pari Passu Agent, the Lenders and
the lenders under the Pari Passu Credit Documents, the terms of the Term Loan
Intercreditor Agreement shall govern and control.  Any reference in this Deed of
Trust to “first priority lien” or words of similar effect in describing the
security interests created hereunder shall be understood to refer to such
priority as set forth in the Intercreditor Agreements.  All representations,
warranties, and covenants in this Deed of Trust shall be subject to the
provisions and qualifications set forth in this Section 4.1(f).

Section 4.2 Application of Rents or Proceeds from Foreclosure or Sale





11



--------------------------------------------------------------------------------

 

.  Subject to the requirements of applicable law, the proceeds or avails of any
trustee or foreclosure sale and all moneys received by Beneficiary pursuant to
any right given or action taken under the provisions of this Deed of Trust shall
be applied as follows:

(a) To the payment of the costs and expenses of any such sale or other
enforcement proceedings in accordance with the terms hereof and of any judicial
proceeding wherein the same may be made (including payment of the Trustee’s
fees, attorneys’ fees and costs of title evidence), and in addition thereto,
reasonable compensation to Beneficiary, its agents and counsel, and all actual
out of pocket expenses, advances, liabilities and sums made or furnished or
incurred by Trustee, Beneficiary or Lenders under this Deed of Trust and the
Loan Agreement and the other Loan Documents, together with interest at the
maximum rate permitted by law, and all taxes, assessments or other charges,
except any taxes, assessments or other charges subject to which the Mortgaged
Property shall have been sold;

(b) In accordance with the applicable provisions of the Loan Agreement;

(c) To the payment of any other sums required to be paid by Grantor pursuant
to  any provision of this Deed of Trust, or any other Loan  Document; and

(d) To the payment of the surplus, if any, to whomsoever may be lawfully
entitled  to receive the same.

The Grantor shall remain liable for any deficiency to the extent provided in the
documents that create the Obligations Secured.

Section 4.3 Cumulative Remedies; Delay or Omission Not a Waiver

.  No remedy or right of the Beneficiary shall be exclusive of, but shall be in
addition to, every other remedy or right now or hereafter existing at  law or in
equity.  No delay in the exercise or omission to exercise any remedy or right
available during the existence of any Event of Default shall impair any  such
remedy or right or be construed to be a waiver of such Event of Default or
acquiescence therein, nor shall it affect any subsequent Event of Default of the
same or different nature.  To the extent permitted by applicable law, every such
remedy or right may be exercised concurrently or independently and when and as
often as may be deemed expedient by the Beneficiary.

Section 4.4 Beneficiary’s Remedies against Multiple Parcels

.  If more than one property,  lot or parcel is covered by this Deed of Trust,
and this Deed of Trust is foreclosed upon or judgment is entered upon any
Obligations Secured, (or, in the case of a trustee’s sale, shall  have  met  the
statutory requirements thereof with respect to such collateral), execution may
be made upon any one or more of the properties, lots or parcels and not upon the
others, or upon all of such properties or parcels, either together
or  separately, and at different times or at the same time, and execution sales
or sales by advertisement may likewise be conducted separately or concurrently,
in each case at the election of the Required Lenders.

Section 4.5 No Merger





12



--------------------------------------------------------------------------------

 

.  In the event of a foreclosure of this Deed of Trust or any other mortgage or
trust deed securing the Obligations Secured, the Obligations Secured then due
shall, at the option of the Required Lenders, not be merged into any decree of
foreclosure entered by the court, and the Trustee or Beneficiary may
concurrently or subsequently seek to foreclose one or more mortgages or deeds of
trust that also secure the Obligations Secured.

Article 5
MISCELLANEOUS

Section 5.1 Notices

.  All notices and other communications hereunder shall be in writing and shall
be given in the manner, within the time periods and to the applicable address
identified in the Loan Agreement.

Section 5.2 Governing Law

.  This Deed of Trust shall be construed, governed and enforced in accordance
with the laws of the State.  Wherever possible, each provision of this Deed of
Trust shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Deed of Trust shall be prohibited
by or invalid under applicable law, such provision shall be effective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Deed of Trust.

Section 5.3 Satisfaction of Deed of Trust

.  Upon full payment and performance of all the Obligations Secured, or upon
satisfaction of the conditions set forth in the Loan Agreement for release of
the Mortgaged Property from this Deed of Trust, then the Beneficiary shall,
promptly upon request of the Grantor, request the Trustee to reconvey the
Mortgaged Property and shall surrender this Deed of Trust and evidence of
satisfaction of the Obligations Secured to the Trustee. Trustee shall reconvey
the Mortgaged Property without warranty to the person or persons legally
entitled thereto.

Section 5.4 Successors and Assigns Included in Parties; Third Party
Beneficiaries

.  This Deed of Trust shall be binding upon the parties hereto and upon the
successors, assigns and vendees of the Grantor and shall inure to the benefit of
the parties hereto and their respective successors and assigns; all references
herein to the Grantor and to the Beneficiary shall be deemed to include their
respective successors and assigns.  The Grantor’s successors and assigns shall
include, without limitation, a receiver, trustee or debtor in possession of or
for the Grantor. Wherever used herein, the singular number shall include the
plural, the plural shall include the singular, and the use of any gender shall
be applicable to all genders. The Secured Parties shall be third party
beneficiaries of the Grantor’s representations, warranties, covenants and
agreements hereunder.

Section 5.5 WAIVER OF APPRAISEMENT, VALUATION, STAY, EXTENSION, AND REDEMPTION
LAWS





13



--------------------------------------------------------------------------------

 

.  The Grantor agrees, to the full extent permitted by law, that neither the
Grantor nor anyone claiming through or under it shall set up, claim or seek to
take advantage of any appraisement, valuation, stay, homestead or extension law,
whether now or hereafter in force, in order to prevent or hinder the enforcement
or foreclosure of this Deed of Trust or the absolute sale of the Mortgaged
Property or the final and absolute putting into possession thereof, immediately
after such sale, of the purchaser thereof; and the Grantor, for itself and all
who may at any time claim through or under it, hereby waives, to the full extent
that it may lawfully so do, the benefit of all such laws and any right to have
the assets comprising the Mortgaged Property marshaled upon any foreclosure of
the encumbrance hereof and agrees that the Beneficiary or any court having
jurisdiction to foreclose such encumbrance may sell the Mortgaged Property in
part or as an entirety.  To the fullest extent permitted by law, the Grantor
irrevocably waives all statutory or other rights of redemption from sale under
any order or decree of foreclosure of this Deed of Trust, on its own behalf and
on behalf of each and every person acquiring any interest in or title to the
Mortgaged Property subsequent to the date hereof.  The Grantor further waives,
to the fullest extent it may lawfully do so, all statutory and other rights in
its favor, limiting concurrent actions to foreclose this Deed of Trust and the
exercise of other rights with respect to the Obligations Secured, including any
right vested in the Grantor or any affiliate to limit the right of the
Beneficiary to pursue or commence concurrent actions against the Grantor or any
such affiliate or any property owned by any one or more of them.  Grantor
further waives, to the extent permitted by applicable law, all errors and
imperfections in any proceedings instituted by Beneficiary or Trustee under this
Deed of Trust and all notices of any Event of Default (except as may be provided
for under the terms of this Deed of Trust) or of Beneficiary’s or Trustee’s
election to exercise or its actual exercise of any right, remedy or recourse
provided for under this Deed of Trust.

Section 5.6 Interpretation with Other Documents

.  Notwithstanding anything in this Deed of Trust to the contrary, in the event
of a conflict or inconsistency between this Deed of Trust and the Loan
Agreement, the provisions of the Loan Agreement will govern.  To the extent any
provision of this Deed of Trust specifies performance according to standards
established by the Loan Agreement, then such specification shall mean the
performance that would be required by the Borrower were the Borrower the owner
of the Mortgaged Property and the Grantor hereunder.  Notwithstanding anything
to the contrary contained herein, the lien and security interest granted to
Beneficiary pursuant to this Deed of Trust and the exercise of any right or
remedy by Beneficiary hereunder are subject to the provisions of the Term Loan
Intercreditor Agreement.  In the event of any conflict or inconsistency between
the terms and provisions of the Term Loan Intercreditor Agreement and the terms
and provisions of this Deed of Trust, the terms and provisions of the Term Loan
Intercreditor Agreement shall govern and control.

Section 5.7 Future Advances

.  Any and all future advances (subject to the limitations on the principal
amount of Obligations Secured elsewhere contained in this Deed of Trust) under
this Deed of Trust and the Loan Agreement or other Loan Documents shall have the
same priority as if the future advance was made on the date that this Deed of
Trust was recorded. This Deed of Trust shall secure the Obligations Secured,
whenever incurred, such Obligations Secured to be due at the times provided in
the Loan Agreement. Notice is hereby given that the Obligations Secured may
increase as a



14



--------------------------------------------------------------------------------

 

result of any defaults hereunder by Grantor due to, for example, and without
limitation, unpaid interest or late charges, unpaid taxes or insurance premiums
which the Beneficiary elects to advance, defaults under leases that the
Beneficiary elects to cure, attorney fees or costs incurred in enforcing the
Loan Documents or other expenses incurred by the Beneficiary in protecting the
Collateral, the security of this Deed of Trust or the Beneficiary’s rights and
interests.

Section 5.8 Changes

.  Neither this Deed of Trust nor any term hereof may be changed, waived,
discharged or terminated orally, or by any action or inaction, but only by an
instrument in writing signed by the party against which enforcement of the
change, waiver, discharge or termination is sought.  To the extent permitted by
law, any agreement hereafter made by the Grantor and the Beneficiary relating to
this Deed of Trust shall be superior to the rights of the holder of any
intervening lien or encumbrance.

Section 5.9 CONSENT TO JURISDICTION; WAIVER OF IMMUNITIES

.

(a) The Grantor irrevocably (i) submits to the jurisdiction of any state or
federal court sitting in the State, or in such other location as may be
specified in the Loan Agreement, in any action or proceeding arising out of or
relating to this Deed of Trust, and the Grantor hereby irrevocably agrees that
all claims in respect of such action or proceeding may be heard and determined
in any state or federal court sitting in the State or in such other location as
may be specified in the Loan Agreement.

(b) The provisions of the Loan Agreement contained in Sections 14.14 and 14.15
thereof are hereby incorporated by reference as if set out in their entirety in
this Deed of Trust.

(c) To the extent that the Grantor has or hereafter may acquire any immunity
from the jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) with respect to itself or its property, the Grantor
hereby irrevocably waives such immunity in respect of its obligations under this
Deed of Trust.

(d) Grantor waives, to the fullest extent it may effectively do so, the defense
of an inconvenient forum to the maintenance of any such action or proceeding;
consents to service of process in any such action or proceeding by the mailing
of a copy of such process to the Grantor as set forth in Section 5.1 hereof; and
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

(e) Nothing in this Section shall affect the right of the Beneficiary to serve
legal process in any other manner permitted by law or affect the right of the
Beneficiary to bring any action or proceeding against the Grantor or its
property in the courts of any other jurisdiction.

Section 5.10 Time of Essence





15



--------------------------------------------------------------------------------

 

. Time is of the essence with respect to the provisions of this Deed of Trust.

Section 5.11 No Strict Construction

.  The parties hereto have participated jointly in the negotiation and drafting
of this Deed of Trust.  In the event an ambiguity or question of intent or
interpretation arises, this Deed of Trust shall be construed as if drafted
jointly by the parties hereto and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision
of this Deed of Trust.

Section 5.12 Beneficiary’s Right to Appear

. After the occurrence of an Event of Default, or in any situation where the
Beneficiary or the Required Lenders reasonably determine that the Grantor’s
action is not protective of the interest of the Beneficiary in the Mortgaged
Property, Beneficiary shall have the right to appear in and defend any legal
proceeding brought regarding the Mortgaged Property and to bring any legal
proceeding, in the name and on behalf of the Grantor or in the Beneficiary’s
name, that the Required Lenders, in their sole discretion, determine is
necessary to be brought to protect the Secured Parties’  interest in the
Mortgaged Property, as long as Beneficiary provided Grantor fifteen (15) days
prior written notice of its intent to bring such proceeding, except in the event
of an emergency, in which case no prior notice shall be required (but
Beneficiary shall promptly thereafter notify Grantor of the bringing of such
proceeding).  Nothing herein is intended to prohibit Grantor from bringing or
defending any suit relating to the Mortgaged Property.

Section 5.13 No Liability of Secured Parties

. Notwithstanding anything to the contrary contained in this Deed of Trust, this
Deed of Trust is only intended as security for the Obligations Secured and the
Secured Parties shall not be obligated to perform or discharge, and do not
hereby undertake to perform or discharge, any obligation, duty or liability of
the Grantor with respect to any of the Mortgaged Property.  Unless and until a
Secured Party takes title or possession of the Mortgaged Property, either
through foreclosure, the taking of a deed in lieu thereof or otherwise, no
Secured Party shall be responsible or liable for the control, care, management
or repair of the Mortgaged Property or for any negligence in the management,
operation, upkeep, repair or control of the Mortgaged Property resulting in loss
or injury or death to any licensee, employee, tenant or stranger or other
person.  The Grantor agrees to indemnify and hold harmless the Secured Parties
from and against all loss, cost and liability incurred by the Grantor in
connection with any of the foregoing that are not the responsibility of the
Secured Parties in accordance with this Section; provided that the Grantor shall
not be liable for such indemnification to any Secured Party to the extent that
resulting from such Secured Party’s gross negligence or willful misconduct, as
determined by a court of competent jurisdiction in a final, non-appealable
order.

Section 5.14 Indemnity

.  Grantor unconditionally agrees to forever indemnify, defend and hold
harmless, and covenants not to sue for any claim for contribution against, each
Secured Party and their respective directors, officers, employees, trustees,
agents, financial advisors, consultants, affiliates and controlling persons
(each such person, an “Indemnitee”) for any damages, costs, loss or expense,



16



--------------------------------------------------------------------------------

 

including response, remedial or removal costs and all fees and disbursements of
counsel for any such Indemnitee, arising out of any of the following:  (i) any
presence, release, threatened release or disposal of any Hazardous Material by
Grantor or any subsidiary of Grantor or otherwise occurring on or with respect
to the Mortgaged Property, (ii) the operation or violation of any Environmental
Law by Grantor or any subsidiary of Grantor or otherwise occurring on or with
respect to the Mortgaged Property, (iii) any claim for personal injury, property
damage related to Grantor or any subsidiary of Grantor or otherwise occurring on
or with respect to the Mortgaged Property, (iv) any claim for actual or
threatened injury to, destruction of or loss of natural resources in connection
with Grantor or any subsidiary of Grantor or otherwise occurring on or with
respect to the Mortgaged Property and (v) the inaccuracy or breach of any
environmental representation, warranty or covenant by Grantor  made herein or in
any other Loan Document evidencing or securing any obligation  under the Loan
Documents or setting forth terms and conditions applicable thereto or otherwise
relating thereto.  The foregoing indemnity shall survive the termination of this
Deed of Trust and shall remain in force beyond the expiration of any applicable
statute of limitations and payment or satisfaction in full of any single claim
thereunder.

Section 5.15 Variable Interest Rate

.  The Obligations Secured include obligations that bear interest at rates that
vary from time to time, as provided in the Loan Agreement and the other
documents relating to the Obligations Secured.

Section 5.16 Statutory Notice

.  IMPORTANT:  READ BEFORE SIGNING.  THE TERMS OF THIS DEED OF TRUST SHOULD BE
READ CAREFULLY BECAUSE ONLY THOSE TERMS IN WRITING ARE ENFORCEABLE.  NO OTHER
TERMS OR ORAL PROMISES NOT CONTAINED IN THIS DEED OF TRUST MAY BE LEGALLY
ENFORCED.  YOU MAY CHANGE THE TERMS OF THIS DEED OF TRUST ONLY BY ANOTHER
WRITTEN AGREEMENT.  THIS NOTICE IS ALSO EFFECTIVE WITH RESPECT TO ALL OTHER
CREDIT AGREEMENTS BETWEEN THE PARTIES HERETO.

Section 5.17 Limitation of Liability

.  Notwithstanding any other provision of this Deed of Trust or any other Loan
Document, the liability of the Grantor hereunder shall not exceed the maximum
amount of liability that the Grantor can incur without rendering this Deed of
Trust void or voidable under any applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount (and, to the
extent necessary to comply with the foregoing under any applicable law, the
Obligations Secured shall be reduced to such maximum amount).

Article 6
TRUSTEE PROVISIONS

Section 6.1 Liability of Trustee

.  Trustee shall not be liable for any error of judgment or act done by Trustee
in good faith, or be otherwise responsible or accountable under any
circumstances whatsoever, except for



17



--------------------------------------------------------------------------------

 

Trustee’s gross negligence or willful misconduct.  Trustee shall not be
personally liable in case of entry by him, or anyone entering by virtue of the
powers herein granted him, upon the Mortgaged Property for debts contracted or
liability or damages incurred in the management or operation of the Mortgaged
Property.  Trustee shall have the right to rely on any instrument, document or
signature authorizing or supporting any action taken or proposed to be taken by
him hereunder, believed by him in good faith to be genuine.  Trustee shall be
entitled to reimbursement for expenses incurred by him in the performance of his
duties hereunder and to reasonable compensation for such of his services
hereunder as shall be rendered.  Grantor will, from time to time, pay the
compensation due to Trustee hereunder and reimburse Trustee for, and save him
harmless against, any and all liability and expenses which may be incurred by
him in the performance of his duties.

Section 6.2 Retention of Money

.  All moneys received by Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by law), and Trustee shall be under no liability for interest on any
moneys received by her  hereunder.

Section 6.3 Successor Trustees

.  Trustee may resign by the giving of notice of such resignation in writing to
Beneficiary. If Trustee shall die, resign or become disqualified from acting in
the execution of this trust or shall fail or refuse to execute the same when
requested by Beneficiary so to do, or if, for any reason, Beneficiary shall
prefer to appoint a substitute trustee to act instead of the forenamed Trustee,
Beneficiary shall have full power to appoint a substitute trustee and, if
preferred, several substitute trustees in succession who shall succeed to all
the estate, rights, powers and duties of the forenamed Trustee.  Beneficiary
may, from time to time, by a written instrument executed and acknowledged by
Beneficiary, mailed to Grantor and recorded in the City in which the Real
Property is located and by otherwise complying with the provisions of the
applicable law of the State, substitute a successor or successors to the Trustee
named herein or acting hereunder.

Section 6.4 Perfection of Appointment

.  Any new Trustee appointed pursuant to any of the provisions hereof shall,
without any further act, deed or conveyance, become vested with all the estate,
properties, rights, powers and trusts of its, her or his predecessor in the
rights hereunder with like effect as if originally named as Trustee herein; but
nevertheless, upon the written request of Beneficiary or of the successor
Trustee, the Trustee ceasing to act shall execute and deliver an instrument
transferring to such successor Trustee, upon the trusts herein expressed, all
the estates, properties, rights, powers and trusts of the Trustee so ceasing to
act, and shall duly assign, transfer and deliver any of the property and moneys
held by such Trustee to the successor Trustee so appointed in its, her or his
place.

Article 7
LOCAL LAW PROVISIONS

Notwithstanding any provisions in this Deed of Trust to the contrary, Grantor
acknowledges and agrees to the following:



18



--------------------------------------------------------------------------------

 

Section 7.1 Acceleration; Remedies

. 

(a) Beneficiary shall give notice to Grantor prior to acceleration following
Grantor’s breach of any covenant or agreement in this Deed of Trust. The notice
shall specify: (a) the default; (b) the action required to cure the default; (c)
a date, not less than thirty (30) days from the date the notice is given to
Grantor, by which the default must be cured; and (d) that failure to cure the
default on or before the date specified in the notice may result in acceleration
of the sums secured by this Deed of Trust and sale of the Mortgaged Property.
The notice shall further inform Grantor of the right to reinstate after
acceleration and the right to assert in the foreclosure proceeding the
non-existence of a default or any other defense of Grantor to acceleration and
sale. If the default is not cured on or before the date specified in the notice,
Beneficiary at its option may require immediate payment in full of all sums
secured by this Deed of Trust without further demand and may invoke the power of
sale, assent to decree, and/or any other remedies permitted by Applicable Law.
Beneficiary shall be entitled to collect all expenses incurred in pursuing the
remedies provided in Article 4, including, but not limited to, reasonable
attorneys’ fees and costs of title evidence.

(b) If Beneficiary invokes the power of sale, Beneficiary shall mail or cause
Trustee to mail a notice of sale to Grantor in the manner prescribed by
Applicable Law. Trustee shall give notice of sale by public advertisement and by
such other means as required by Applicable Law. Trustee, without demand on
Grantor, shall sell the Mortgaged Property at public auction to the highest
bidder at the time and place and under the terms designated in the notice of
sale in one or more parcels and in any order Trustee determines. Trustee may
postpone sale of all or any parcel of the Mortgaged Property by public
announcement at the time and place of any previously scheduled sale and by
notice to any other persons as required by Applicable Law. Beneficiary or its
designee may purchase the Mortgaged Property at any sale.

(c) Trustee shall deliver to the purchaser Trustee’s deed conveying the
Mortgaged Property without any covenant or warranty, expressed or implied. The
recitals in the Trustee’s deed shall be prima facie evidence of the truth of the
statements made therein. Trustee shall apply the proceeds of the sale in the
following order: (a) to all expenses of the sale, including, but not limited to,
Trustee’s fees of five percent (5%) of the gross sale price and reasonable
attorneys’ fees; (b) to all sums secured by this Deed of Trust; and (c) any
excess to the person or persons legally entitled to it.

(d) Grantor, in accordance with Title 14, Chapter 200 of the Maryland Rules of
Procedure, does hereby declare and assent to the passage of a decree to sell the
Mortgaged Property in one or more parcels by the equity court having
jurisdiction for the sale of the Mortgaged Property, and consents to the
granting to any trustee appointed by the assent to decree of all the rights,
powers and remedies granted to the Trustee in this Deed of Trust together with
any and all rights, powers and remedies granted by the decree. Neither the
assent to decree nor the power of sale granted in this Section 7.1 shall be
exhausted in the event the proceeding is dismissed before the payment in full of
all sums secured by this Deed of Trust.

Section 7.2 Release





19



--------------------------------------------------------------------------------

 

.  Upon payment of all sums secured by this Deed of Trust, Beneficiary or
Trustee, shall release this Deed of Trust and mark the Note “paid” and return
the Note to Grantor. Grantor shall pay any recordation costs. Beneficiary may
charge Grantor a fee for releasing this Deed of Trust, but only if the fee is
paid to a third party for services rendered and the charging of the fee is
permitted under Applicable Law.

Section 7.3 Substitute Trustee

.  Beneficiary, at its option, may from time to time remove Trustee and appoint
a successor trustee to any Trustee appointed hereunder by an instrument recorded
in the city or county in which this Deed of Trust is recorded. Without
conveyance of the Mortgaged Property, the successor trustee shall succeed to all
the title, power and duties conferred upon Trustee herein and by Applicable Law.

Section 7.4 Possession of the Mortgaged Property

.  Grantor shall have possession of the Mortgaged Property until Beneficiary has
given Grantor notice of default pursuant to terms of the Loan Agreement.

[SIGNATURE PAGE FOLLOWS]

﻿

 

20



--------------------------------------------------------------------------------

 

Exhibit 10.33

﻿

IN WITNESS WHEREOF, Grantor has on the date set forth in the acknowledgement
hereto, effective as of the date first above written, caused this instrument to
be duly EXECUTED AND DELIVERED by authority duly given.

GRANTOR:

Fleischmann’s Vinegar Company, Inc.,
a Delaware corporation

﻿

By:

/s/ Michelle Mapes

﻿

 

 

Name:  Michelle Mapes

﻿

 

Title:  Chief Legal &Administration
          Officer

﻿

﻿

STATE OF NEBRASKA)

) ss.:

COUNTY OF DOUGLAS)

﻿

Personally appeared before me, the undersigned authority in and for the said
county and state, on this 29th day of March, 2018, within my jurisdiction, the
within named Michelle Mapes, who proved to me on the basis of satisfactory
evidence to be the person whose name is subscribed in the above and foregoing
instrument and acknowledged that she executed the same in her representative
capacity, and that by her signature on the instrument, and as the act and deed
of the person or entity upon behalf of which she acted, executed the above and
foregoing instrument, after first having been duly authorized so to do.



/s/ Ronda Alcala

Notary Public

My commission expires:

 
9/29/20

﻿

 

S-1



--------------------------------------------------------------------------------

 

Exhibit 10.33

EXHIBIT A

Legal Description

The land referred to herein is situate in Baltimore City, Maryland and is
described as follows:

Being part of the land conveyed by Burns Philp Food, Inc., formerly known as
Fleischmann’s Yeast, Inc. to Fleischmann’s Vinegar Company, Inc., by Deed dated
October 28, 2002 and recorded among the Land Records of Baltimore City, Maryland
in Liber 2971 at folio 506, being parts of Parcel 1, Parcel 2, Parcel 3 and
Parcel 4, and being more particularly described as follows:

REMAINDER OF PARCEL 1

BEGINNING FOR THE FIRST at a point at the northerly side of West Old Cold Spring
Lane (40’ wide) and also being a point in Jones Falls running with and along the
waters  two courses and distances:

1.North 23 degrees 40 minutes 00 seconds East 393.84 feet to a point; thence

2.North 54 degrees 40 minutes 00 seconds East 188.69 feet to a point on the
westerly side of the Northern Central Railway right of way (66’ wide) thence
running with and binding on the westerly side of said right of way the following
two courses and distances:

3.South 20 degrees 17 minutes 00 seconds West 39.78 feet;

4.533.68 feet along the arc of a curve to the left, having a radius of 1468.37
feet and a chord bearing and distance of South 09 degrees 52 minutes 24 seconds
West 530.74 feet to a point on the northerly side of Old West Cold Spring Lane,
thence running with and binding on the northerly side of Old West Cold Spring
Lane (40’ wide) the following three courses and distances;

5.North 76 degrees 58 minutes 50 seconds West 93.56 feet to a point; thence

6.North 58 degrees 34 minutes 49 seconds West 100.15 feet to a point; thence

7.North 60 degrees 51 minutes 30 seconds West 35.05 feet to the point of
beginning; containing 73,303 sq. ft or 1.6828 acres.

P/O REMAINDER OF PARCEL 2 & REMAINDER OF PARCEL 3:

BEGINNING FOR THE FIRST at a point at the northerly side of West Old Cold Spring
Lane (variable width) as described in a Deed from Fleischmann’s Yeast, Inc. to
the Mayor and City Council of Baltimore, on September 5, 1990 in Liber 841 folio
284 thence; thence running with and binding on the northerly side of West Cold
Spring Lane, the following four courses and distances





Exhibit A-1



--------------------------------------------------------------------------------

 

(1)South 44 degrees 30 minutes 11 seconds West 48.77 feet to a point; thence

(2)South 72 degrees 24 minutes 45 seconds West 8.56 feet to a point; thence

(3)108.63 feet along the arc of a curve to the right, having a radius of 242.00
feet and a chord bearing and distances of South 70 degrees 48 minutes 53 seconds
West 107.72 feet to a point of tangency, thence

(4)South 83 degrees 40 minutes 25 seconds West 111.07 feet to a point; thence
leaving the northerly side of West Cold Spring Lane the following four courses
and distances:

(5)North 10 degrees 32 minutes 06 seconds West 102.44 feet to a point; thence;

(6)North 23 degrees14 minutes 54 seconds East 84.10 feet to a point; thence;

(7)South 79 degrees 50 minutes 09 seconds East 7.89 feet to a point; thence;

(8)North 17 degrees 22 minutes 51 seconds East 65.80 feet to a point on the
southerly side of Old West  Cold Spring Lane (40’ wide) thence running with and
binding the southerly side of West Old Cold Spring Lane the following three
courses and distances:

(9)South 58 degrees 34 minutes 49 seconds East 114.85 feet to a point;

(10)South 76 degrees 58 minutes 50 seconds East 99.75 feet to a point;

(11)North 88 degrees 40 minutes 00 seconds East 2.67 feet to a point; thence
leaving the southerly side of West Old Cold Spring Lane the following course and
distance;

(12)66.29 feet along the arc of a curve to the right, having a radius of 1468.37
feet and a chord bearing and distance of South 03 degrees 31 minutes 56 seconds
East 66.28 feet to a point of beginning, containing 42,278 sq. ft. or 0.9705
acres.

P/O REMAINDER OF PARCEL 2 & REMAINDER OF PARCEL 4

BEGINNING FOR THE FIRST at a point found at the southerly side of West Cold
Spring Lane (variable width) as also described in a Deed from Fleischmann’s
Yeast, Inc. to the Mayor and City Council of Baltimore, on September 5, 1990 in
Liber 841 folio 284 thence; thence running with and binding on the southerly
side of West Cold Spring Lane the following two courses and distances:

(1)North 83 degrees 40 minutes 25 seconds East 109.54 feet to a point; thence;

(2)106.21 feet along the arc of a curve to the left, having a radius of 292.00
feet and a chord bearing and distance of South 85 degrees 54 minutes 22 seconds
East 105.62 feet to a point; thence leaving the southerly side of West Cold
Spring Lane the following two courses and distances:

(3)South 12 degrees 23 minutes 16 seconds East 46.13 feet to a point; thence





Exhibit A-2



--------------------------------------------------------------------------------

 

(4)South 01 degrees 28 minutes 23 seconds West 257.21 feet to a point; thence
running along and with Jones Falls the following courses and distances:

(5)North 40 degrees 11 minutes 06 seconds West 75.00 feet to a point; thence

(6)North 23 degrees 35 minutes 06 seconds West 128.00 feet to a point; thence

(7)North 43 degrees 46 minutes 40 seconds West 170.41 feet to a point of
beginning, containing 32,388 sq. ft. or 0.7435 acres.

TOGETHER WITH that perpetual ingress/egress easement set forth in Deed dated
December 21, 1960 made by and between Standard Brands Incorporated and Mayor and
City Council of Baltimore recorded among the Land Records of Baltimore City in
Liber JFC No. 1001, folio 558.

﻿

Tax Parcel Numbers:

1. Ward 27 Section 69 Block 4756 Lot 005, being also known as 1916 West Old Cold
Spring Lane

2. Ward 27 Section 69 Block 4756 Lot 002, being also known as 1915 West Old Cold
Spring Lane

3. Ward 27 Section 69 Block 4756 Lot 001

﻿



Exhibit A-3



--------------------------------------------------------------------------------